                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION
 KIMBERLY MICHELLE HANSEN,                        )
                                                  )
                                Plaintiff,        )
                                                  )
                      v.                          )            No. 4:20-CV-00063-WJE
                                                  )
 ANDREW M. SAUL,                                  )
 Commissioner of Social Security,                 )
                                                  )
                                Defendant.        )
                                              ORDER
       On October 26, 2020, Plaintiff Kimberly Hansen filed a motion for an award of attorney
fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. (Doc. 20).                  The
Commissioner has responded to the pending motion and states that the parties have agreed on an
amount to be paid. (Doc. 22).
       Under the EAJA, a prevailing party in an action brought against the United States shall be
awarded attorney fees unless the position of the United States was “substantially justified” or
special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(a). Plaintiff was a prevailing
party in this action, an award is appropriate, and the amount of fees agreed to by the parties is
reasonable.
       THEREFORE, IT IS ORDERED that the motion of Plaintiff for an award for attorney fees
under the EAJA in the amount of $6,750.00 is granted. (Doc. 20). It is further
       ORDERED that an award of attorney fees is to be paid by the Social Security
Administration. It is further
       ORDERED that because Plaintiff has assigned any fee award to her attorney, the Social
Security Administration shall pay the award of attorney fees in the amount of $6,750.00, less any
offsets for federal debts owed by Plaintiff, to Plaintiff’s attorney, Roger M. Driskill. See Astrue v.
Ratliff, 560 U.S. 586, 597 (2010) (holding that the EAJA fee is payable to plaintiff and is subject




          Case 4:20-cv-00063-WJE Document 23 Filed 11/02/20 Page 1 of 2
to offset to satisfy any pre-existing debt plaintiff may owe the United States).


Dated this 2nd day of November, 2020, at Jefferson City, Missouri.

                                                      Willie J. Epps, Jr.
                                                      Willie J. Epps, Jr.
                                                      United States Magistrate Judge




         Case 4:20-cv-00063-WJE Document 23 Filed 11/02/20 Page 2 of 2
